                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 MICHAEL FROIO and MIKHAIL                           Case No.: 1:18-CV-12005
 SURMAN, on behalf of themselves and all
 others similarly situated,

                        Plaintiffs,

        v.

 OCEAN SPRAY CRANBERRIES, INC.; and
 DOES 1 through 20,

                        Defendant.


     PLAINTIFFS’ UNOPPOSED MOTION TO PERMIT L. TIMOTHY FISHER TO
       APPEAR AT THE JANUARY 14, 2019 SCHEDULING CONFERENCE BY
                             TELEPHONE

       Pursuant to the Court’s Standing Order Re: Appearance of Counsel by Telephone,

Plaintiffs Michael Froio and Mikhail Surman respectfully request that the Court permit L. Timothy

Fisher to appear at the January 14, 2019 scheduling conference by telephone.

I.     ARGUMENT
       On December 21, 2018, the Court issued the Notice of Scheduling Conference (Dkt. No.

18) setting a scheduling conference on Monday, January 14, 2019 at 3:10 p.m. Plaintiffs’ lead

trial counsel is L. Timothy Fisher of Bursor & Fisher, P.A. Fisher Decl. ¶ 1. Mr. Fisher lives

and practices in California. Id. ¶ 4. Mr. Fisher’s pro hac vice application is pending. Id. ¶ 1.

       Mr. Fisher respectfully requests that the Court permit him to appear at the scheduling

conference by telephone to avoid the need for an expensive and time-consuming cross-country

flight. Id. ¶ 4. Mr. Fisher also has an opposition to a motion to dismiss due in another case the

following day, and it would be a significant burden to appear in person at the scheduling

conference in Boston the day before. Id. ¶ 5. Plaintiffs’ counsel met and conferred with




                                                 1
Defendant’s counsel by email on January 4, 2019 and Defendant’s counsel indicated that they do

not oppose this request. Id. ¶ 6.

       Mr. Fisher has reviewed the Court’s Standing Order Re: Appearance of Counsel by

Telephone. Id. ¶ 7. If permission to appear by telephone is granted, Mr. Fisher will participate

from his office in California and use a landline telephone. Id. He will also identify himself by

name each time he speaks. Id. Plaintiffs respectfully request that the Court permit Mr. Fisher to

appear at the January 14, 2019 scheduling conference by telephone.

Dated: January 4, 2019                               Respectfully submitted,

                                                     PLAINTIFFS MICHAEL FROIO AND
                                                     MIKHAIL SURMAN,
                                                     By their attorneys,


                                                     /s/ David S. Godkin
                                                     David S. Godkin (BBO #196530)
                                                     James E. Kruzer (BBO #670827)
                                                     BIRNBAUM & GODKIN, LLP
                                                     280 Summer Street
                                                     Boston, MA 02210
                                                     Tel: (617) 307-6100
                                                     Fax: (617) 307-6101
                                                     godkin@birnbaumgodkin.com
                                                     kruzer@birnbaumgodkin.com




                                                 2
 OF COUNSEL:

 L. Timothy Fisher (Pro Hac Vice pending)
 Joel D. Smith (Pro Hac Vice pending)
 BURSOR & FISHER, P.A.
 1990 North California Blvd., Suite 940
 Walnut Creek, CA 94596
 Tel: (925) 300-4455
 Fax: (925) 407-2700
 ltfisher@bursor.com
 jsmith@bursor.com

 Reuben D. Nathan (Pro Hac Vice pending)
 NATHAN & ASSOCIATES, APC
 2901 W. Pacific Coast Highway, Suite 200
 Newport Beach, California 92663
 Tel: (949)270-2798
 rnathan@nathanlawpractice.com


                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document was delivered to
the registered participants as identified on the Notice of Electronic Filing (NEF) and that paper
copies will be sent to those indicated as non-registered participants on the above date.


                                                     /s/ David S. Godkin
                                                     David S. Godkin




                                                 3
